Case: 6:20-cr-00029-REW-HAI Doc #: 233 Filed: 08/04/21 Page: 1 of 2 - Page ID#: 589




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON


  UNITED STATES OF AMERICA,                        )
                                                   )
        Plaintiff,                                 )          No. 6:20-CR-29-REW-HAI
                                                   )
  v.                                               )
                                                   )                    ORDER
  CHARLES COLEMAN BURNETTE,                        )
                                                   )
        Defendant.                                 )

                                         *** *** *** ***

        After conducting Rule 11 proceedings, see DE 223 (Minute Entry), Judge Ingram

 recommended that the undersigned accept Defendant Charles Coleman Burnette’s guilty plea and

 adjudge Burnette guilty of Count One of the Superseding Indictment (DE 184). See DE 224

 (Recommendation). Judge Ingram expressly informed Burnette of the right to object to the

 recommendation and to secure de novo review from the undersigned. See id. at 2–3. The

 established, 3-day objection deadline has passed, and no party has objected.

        The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

 a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

 S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

 (holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

 to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

 objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

 recommendation “to which objection is made”).
Case: 6:20-cr-00029-REW-HAI Doc #: 233 Filed: 08/04/21 Page: 2 of 2 - Page ID#: 590




        The Court thus, with no objection from any party and on full review of the record,

 ORDERS as follows:

        1. The Court ADOPTS DE 224, ACCEPTS Burnette’s guilty plea, and ADJUDGES

            Defendant guilty of Count One of the Superseding Indictment; and

        2. The Court will issue a separate sentencing order.1

        This the 4th day of August, 2021.




 1
   At the hearing, Judge Ingram remanded Burnette to custody. See DE 223. This was the status
 pre-plea. The Court, thus, sees no need to further address detention at this time. Burnette will
 remain in custody pending sentencing.
